[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After reviewing this file, this court vacates the judgment entered January 23, 1995 and dismisses this matter for the following reasons:
CT Page 2582
(1) The initial PJR proceeding was never completed and the complaint was never served or returned to the court; consequently, all subsequent actions were void. see C.G.S. 52-278j; MDS Consulting Services, Inc. v. Tedford, CV-96-056 6222, 1998 Con. Super. Lexis 102.
    (2) Once the February 25, 1991 motion to withdraw was granted the plaintiffs became non-appearing. Since the November 28, 1991 counterclaim was only mailed to an attorney whose motion to withdraw had been granted 8 months prior, it was a nullity; service was required. See P.B. §  10-12(c) (formerly § 121(c)).
    (3) To the extent the plaintiff's complaint was not properly returned, the matter was not properly "pending"; to the extent the counterclaims were never served on the defendants, they likewise were not pending.
    (4) Despite being ordered to file briefs on this issue by December 29, 1998, the defendant has not complied.
Berger, J.